Citation Nr: 0826522	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  05- 27 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent for post-traumatic stress disorder with alcohol 
dependence (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel


INTRODUCTION

The veteran had active military service from July 1969 to 
February 1971.   

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa, that awarded service connection for PTSD and assigned a 
10 percent disabilty rating, effective August 22, 2000.  The 
veteran appealed the rating assigned.  

During the pendency of this appeal, the RO issued a June 2005 
rating decision that increased the veteran's disabilty rating 
for PTSD to 50 percent, effective August 22, 2000.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that on a claim for an original or increased rating, 
the claimant will generally be presumed to be seeking the 
maximum benefit allowed by law or regulations, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The Court further held that, where a claimant has 
filed a notice of disagreement as to a RO decision assigning 
a particular rating, a subsequent RO decision awarding a 
higher rating, but less than the maximum available benefit, 
does not end the appeal.  Id.  Thus, the issue remains in 
appellate status. 

The veteran testified before the undersigned Acting Veterans 
Law Judge at the RO in July 2007.  A copy of the transcript 
is included in the record.


FINDING OF FACT

The veteran's PTSD has been manifested by occupational and 
social impairment with deficiencies in most areas, but not by 
total occupational and social impairment.




CONCLUSION OF LAW

The criteria for a disability evaluation of 70 percent, but 
not more, have been met for PTSD.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated March 2004, April 2004, March 2006, 
and April 2007, the RO satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the RO notified the veteran 
of: information and evidence necessary to substantiate the 
claim for a higher initial evaluation; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claim.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.  The duties to 
notify and assist have been met.

In reaching this conclusion, the Board observes that the 
Court of Appeals for Veterans Claims (Court) has recently 
provided guidance with respect to the notice that is 
necessary in increased rating claims.  See Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  However, that case dealt with 
claims "that an already service connected disability has 
worsened or increased in severity."  Here, the veteran is 
challenging the initial evaluation of his PTSD following the 
grant of service connection.

For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 
20.1102 (2007) (harmless error).


Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In this case, the veteran timely appealed the ratings 
initially assigned for his PTSD on the original grants of 
service connection.  The Board must therefore consider 
entitlement to "staged ratings" for different degrees of 
disability in the relevant time periods, that is, since the 
original grants of service connection.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the appellant or on his 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the veteran's 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001) (discussion of all evidence by Board not required when 
Board supports decision with thorough reasons and bases 
regarding relevant evidence).

The RO assigned a 50 percent disability evaluation for PTSD 
under DC 9411.  A 50 percent evaluation under DC 9411 is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Global Assessment of Functioning (GAF) scores are a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  A physician's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. 
Reg. 43186 (1995).

GAF scores ranging between 61 and 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41-50 denote serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Id.

Analysis

A VA treatment record in August 2000 noted the veteran 
presented with complaints regarding anger outbursts.  He 
reported having difficulties with sleep, including 
nightmares, flashbacks to traumatic events in service, and a 
history of anger outbursts.  Examination revealed restricted 
affect, limited insight into his illness, and poor eye 
contact.  The veteran was diagnosed with alcohol dependence 
and PTSD.  He was assigned a GAF score of 55 and prescribed 
medication for his symptoms.  

Subsequent VA treatment records in July and August 2001 noted 
complaints of nightmares, flashbacks, feeling of detachment, 
irritability with great concern regarding anger dyscontrol 
that he claimed he could not remember, and exaggerated 
startle response.  Examination revealed restricted affect, 
some future, but not current, suicidal ideations, limited 
insight into his illness, and fair eye contact.  A GAF score 
of 60 was given.   

The veteran's daughter submitted a statement in March 2001, 
describing an incident where her father started choking her 
when she tried to wake him.  She had to hit him with a cast 
iron skillet.  

In connection with his claim, the veteran was afforded a VA 
examination in December 2001.  He complained of episodic 
periods of violence, that had improved while he is under 
Gabapentin.  He also complained of nightmares and flashbacks, 
and hypervigilance with exaggerated startle.  He enjoyed 
being alone, and had difficulties getting along with others.  
He reported that people called him "the evil one" or 
"O.J." (in a reference to O.J. Simpson).

The examiner observed depressed mood with a tearful and 
irritable affect.  Eye contact was fair and sleep impairment 
was noted.  The examiner stated that antisocial traits were 
present and alcohol use may be contributing to the veteran's 
PTSD symptoms.  The diagnosis was PTSD with intermittent 
explosive disorder versus personality change secondary to 
general medical condition.  A GAF score of 60 was assigned. 

During VA treatment record in October 2002, the veteran 
reported feeling "druggy" in the morning due to Seroquel.  
He was not as irritable, and calmer under Neurontin.  
Reported having flashbacks, nightmares, feelings of 
detachment, and exaggerated startle response; however, these 
symptoms improved on Seroquel. His mood was stable.  
Examination revealed full affect, some future, but not 
current suicidal ideations, limited insight into his 
problems, and fair eye contact.  A GAF score of 70 was given.  
Subsequent VA treatment records in June 2003 and September 
2003 reflect the same clinical findings.   

The veteran submitted two statements from acquaintances dated 
in September 2003.  In the first, his friend indicated that 
the veteran had an irrational belief system.  Specifically, 
if someone threated him in the least, or he thought he was 
being threatened, he reacted as if he was going to kill that 
person.  The friend recalled the veteran taking his pistol 
out of the glove box, putting it to the back of his right 
ear, and telling him that he was going to kill himself.  The 
friend said that the veteran had no self-motivation and did 
not indicate new information on his own.  

In the second statement, another friend indicated that the 
veteran's sleep pattern was very erratic.  She recalled that 
he would park his car in front of her house and not get out.  
After waiting almost 30 minutes, she would go and ask him if 
he was coming in.  The veteran replied that he was watching a 
movie.  He did this consistently when they lived at this 
residence.      

In October 2003 the veteran received VA medical treatment for 
a swollen lip.  He stated that he was in a fight the day 
before and got hit in the mouth.  

The veteran was afforded another VA compensation and pension 
examination in May 2004.  At that time, he noted complaints 
of intermittent nightmares and flashbacks, occurring 
approximately once a week.  He described irritability with 
co-workers and people outside of work.  He lost his job in 
June 2003 reportedly for missing too much work.  He had 
difficulty working with younger employees, feeling that they 
were favored over him by management and did not listen to 
him.  He also had problems with his job because of his 
increased startle response whenever people approached him 
from behind or he heard a loud noise.  He complained of some 
increase in nightmares over the past 6 months, low mood 
lasting for several days to a week.  He denied recent 
problems of suicidal ideation, feelings of hopelessness, 
excessive worry or anxiety, or panic-like symptoms.  

Examination revealed moderate restlessness in activity, 
mildly dysphoric affect.  The veteran was irritable at brief 
periods during the interview, but no major problems with 
anger were noted by the examiner.  The veteran's insight was 
partial, and his judgment was mildly impaired.  A GAF score 
of 60 was given.  The examiner attributed all symptoms to his 
PTSD.  

During VA examination in April 2006 the veteran was alert and 
oriented.  He was casually groomed and dressed, with fair eye 
contact.  His mood was down and his affect was full. There 
was no finding of lethality or psychosis.  The veteran's 
thought processes were essentially logical and his speech was 
normal in rate, volume, and spontaneity.  Psychomotor 
activity was normal, but his insight and judgment appeared 
fair.  A GAF score of 56 for PTSD was given.

At his hearing in July 2007, the veteran testified that he 
lived alone.  He had been employed with the same employer for 
the last four years as a part-time laborer.  He indicated 
that he had more than 10, but less than 50 female friends.  
He had not seen them as much in the last two years.  He did 
not answer the phone or go to restaurants, but once in a 
while he spent time with his brother down at the river banks.  
He did not lock his home, but owned a gun.  The veteran 
indicated that he was fired from jobs in the past because of 
difficulty getting along with co-workers.  He attested that 
he put a sign up in from his things, stating something to the 
effect of "don't come [into] my area or you die."  He also 
recalled chasing a co-worker around with a hammer when the 
co-worker "messed up" the veteran's machine at work.  He 
recalled having thoughts of Vietnam while he was awake.      

Upon review, the Board finds that the criteria for a 70 
percent rating for the 
veteran's PTSD has been met.  His symptoms, particularly his 
intrusive thoughts of wartime memories, avoidance of others, 
hypervigilant state, suicidal ideations, and impaired impulse 
control have resulted in serious occupational and social 
impairment with deficiencies in most areas such as work, 
judgment, thinking, and mood.  Statements from the veteran's 
daughter and friends corroborate the veteran's consistent 
complaints to his treating physicians and VA examiners 
throughout the claims period.  These symptoms were also 
described by the veteran at his hearing in July 2007.    

The Board recognizes that not all of the symptoms noted under 
the 70 percent criteria are present.  There is no evidence of 
obsessional rituals, intermittently illogical speech, or 
near-continuous panic.  However, the overall symptomatology 
is  most closely associated with the 70 percent rating 
criteria.  Resolving doubt in the veteran's favor, a 70 
percent rating is warranted under DC 9411.  38 C.F.R. § 4.130 
(2007).

However, the total occupational and social impairment 
contemplated by a 100 percent rating is not shown.  The 
evidence has not revealed findings of gross impairment in 
thought processes or communication; delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; or memory loss for names of close relatives or own 
name.  In fact, the evidence, specifically the VA examination 
reports, indicates that the veteran has been fully alert with 
logical thought process, fully oriented, and possessing 
intact memory.  He also maintains a relationship with his 
brother, and over 10 female friends.  His GAF scores also 
reflect moderate to serious, but not a total social and 
industrial impairment.  Therefore, a rating of 70 percent, 
but not more, for PTSD is warranted.

The Board has considered whether this case should be referred 
to the Director of the VA Compensation and Pension Service 
for extra-schedular consideration.  The record reflects that 
the veteran has not required hospitalization for this 
disability and that the manifestations of the disability are 
those contemplated by the schedular criteria.  While the 
veteran's industrial impairment is demonstrated in the 
record; however, the veteran has been employed by the same 
employer for four consecutive years.  There is no indication 
in the record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned 70 percent rating.  Accordingly, the Board has 
concluded that referral of this claim for extra-schedular 
consideration is not in order.


ORDER

A disability rating of 70 percent for PTSD, but not more, is 
granted, subject to the regulations governing the award of 
monetary benefits.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


